ON REHEARING.
STOCKSLAGER, C. J. —
Counsel for petitioner insists that the opinion in this case renders meaningless the last clause of section 5, article 7 of the constitution, and that their claim for relief is based upon the language, to wit, “Provided, further, that duplicate taxation of property for the same purpose during the same year is hereby prohibited.” It will be observed that the entire section 5, article 7 of the constitution was discussed and construed in the opinion of the court, and as said by Mr. Justice Ailshie, the language of the last clause of sec*499tion 5, article 7, is peculiar. We are not prepared to say that the legislative act of March 5, 1901, is unconstitutional. We find nothing in the petition for rehearing that changes our views as expressed in the opinion, and the petition is denied.
Ailshie, J., and Sullivan, J., concur.